DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method of manufacturing a supported copper product recited in claims 11 and 13-17. 
Regarding independent claim 11,  the closest prior art of record is AGC Inc., WO2019142790 and Kitagawa Elaborate Mach., JP2001334574.  AGC teaches a method of producing a long laminate that includes a metal foil layer (may be copper foil) in contact with, and thus supported by, a fluororesin layer and a heat-resistant resin layer.  A poly-based film of AGC described as a multi-layer resin layer, that supports the metal layer, includes at least a heat resistant layer that may contain polyimide and the fluororesin layer may include polytetrafluoroethylene.  Regarding the claim limitation requiring the poly-based film to have an adhesive applied to a surface of the poly-based film, AGC teaches its fluororesin composition (i.e., modified PTFE) that is coated on a heat-resistant resin film (i.e., polyimide) to form the fluororesin/heat-resistant multi-layer film of AGC may further include another soluble adhesive resin as part of the liquid composition that is coated on the polyimide film.  
	Regarding the step of thermally treating the thin copper foil and the poly-based film along their respective lengths, followed by thermally attaching the foil and film using the applied adhesive, AGC teaches placement of an infrared heater between materials to be laminated, upstream of the laminating rolls, to preheat both of the materials to improve adhesion and reduce wrinkles.  AGC also teaches preheating a polyimide substrate separately, immediately after unwinding.  AGC further teaches thermally attaching the foil and film.  AGC is silent as to the claim requirement that an amount of heat applied by the heating elements is varied based on a predetermined thickness of the thin copper foil.    
Kitagawa teaches apparatus and methods for attaching a plastic film (that may be polyimide) to a copper foil sheet by hot roll pressing.  Like AGC, Kitagawa is directed  to the problem of wrinkling of a thin copper foil sheet as it is unwound, heated and attached to a plastic film. Kitagawa describes the problem as that of the copper foil being subjected to thermal expansion.  Kitagawa solves this problem in part by providing its apparatus with a far-infrared heater (i.e., a static heating element) for preheating the foil before thermally attaching the foil to the plastic sheet.  
Kitagawa describes its preheating device as having a plurality of radiant heat sources arranged at a gap distance from the foil sheet wherein heating is gradually increased from upstream to downstream in order to provide a controlled thermal expansion of the foil sheet in advance of attachment with a plastic film. Thus, a thickness of the foil also changes during processing according to Kitagawa.  However, Kitagawa does not teach or suggest the limitation now recited in claim 11 of varying an amount of heat based on a predetermined thickness of the tin copper foil.   When taken into consideration with the remaining limitations of the claim, such method step has not been found either alone or in an obviously combinable way in either AGC or Kitagawa.  The remaining art of record does not supply this deficiency.  Absent further hints in the prior art, the claimed method would not have been obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746